DISSENTING OPINION
Cole, Judge:
It is fair to say that but for the intervention of war with consequent Presidential order suspending operation of the drawback statute, section 313 (h) of the Tariff Act of 1930, plaintiff’s request for license to export would have been granted, the merchandise would have been exported with benefit of drawback, and this case would not be here. Solely because a wartime agency* the Board of Economic Warfare (later known as the Foreign Economic Administration), would not permit exportation of merchandise, such as is involved in this litigation, was plaintiff unable to obtain the license ordinarily issued under normal conditions. The Government in its effort to defeat this very fair and just claim goes so far as to argue that the action of the Board of Economic Warfare was in furtherance of the war effort of this country because of the possibility that these woolen piece goods might have been urgently needed during the period of war. That the merchandise was never used for such purpose is sufficient to show the fallacy of the statement. . At the same time, I cannot lose sight of the fact that hazardous shipping conditions on the very dates vital to the present issue caused drastic curtailment of shipping facilities so as to meet the absolute minimum permitted by foreign blockades and protective measures that were provided.
During the trial of this case, the disclosure of what took place so shocked the court, three judges presiding at the time, each expressed himself in unmistakable fashion. For instance, the record shows Judge Mollison saying:
Now, Mr. Weil, if there were substantial compliance and if it were shown by the plaintiff that through no fault of his, plaintiff was prevented, by reason of the- action of the Office of Economic Warfare, and by reason of this regulation or directive under which it acted, if plaintiff were prevented from carrying through and accomplishing his application for drawback, then why wouldn’t we have a-circumstance where the plaintiff’s compliance with this law was impossible and occurred through no fault of his own?
Then we find Chief Judge Oliver saying that “there should be” some relief in the law to meet such a situation as presented herein.
I need not quote any of my own observations during the trial because I feel it is not only a most unjustifiable act to deny relief to plaintiff, but under these circumstances,, unchallenged and undisputed as they are, the Government must accept responsibility for its legally constituted agencies, whether created by Congress or set up, as in this instance, by Executive order.
*40I am in accord witb the attitude of the Bureau of Customs expressed in the letter of July 21, 1945, from the Commissioner of Customs to the collector of customs at New York (plaintiff’s exhibit 2), as follows:
* * * In its letter of July 5, 1943, the Bureau expressed the opinion that the 3-year period must be considered as having been suspended from April 5, 1943, the date on which the application for the license was filed, until the date when the application was either granted or denied by the Board of Economic Warfare.
In the light of the foregoing quotation, it should be emphasized that there never was an absolute denial of plaintiff’s application. It was "Returned without Action,” and this “was regarded, as a rejection of the application pro torn,” exhibit 2, supra.
I cannot bring myself to support the majority’s views in this case.